Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NEW FINAL REJECTION
Upon further review and consideration, a new grounds of final rejection is made below. While any delay in prosecution is regrettable, the time period to respond is reset in this final rejection.

Response to Amendment
The amendment filed 10/11/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
The details of transparent inner panel comprising elements and positions of 225a and 225b are not shown in the original specifications or drawings. 
The drawings include new matter shown as elements 225a and 225b.
Applicant is required to cancel the new matter in the reply to this Office Action.

Drawings
The drawings are objected to because the new matter shown as elements 225a and 225b are shown in the drawings, as described above in the response to amendment. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 


Response to Arguments
This is a response to Applicant’s arguments on Claims 1-6, 9-11, 17 and 18 made on 12/29/2021. The applicant states that the prior art does not show that portions of the transparent inner panel are within the transparent canopy. It is noted that there are portions of the transparent inner panel within the canopy of the airplane as the transparent inner panel is not in contact with the airstream. For example, the pilot is disposed within the canopy as well as the pilot’s controls. Applicant’s claim language of “a transparent inner panel having a portion therof disposed within the transparent canopy” is broad and therefore reads on the cited prior art which shows a display panel “within” a canopy. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


Claims 1-4, 6, 9-11, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kelley (US H000979) in view of Fellers (US 3618881A) in further view of Watanabe et al. (US 20160134848 A1).

Regarding Claim 1, Kelley teaches an aircraft (“aircraft cockpit”, Fig. 1, element 102), comprising:
	an airframe (“aircraft body”, Col. 3, line 22; Fig. 1, element 104); and
	a windshield system (“windshield system”, Col. 3, line 18) having: a transparent canopy (“curved clear outer windshield”, Fig. 1, element 102) coupled to the airframe (Fig. 1, elements 102 and 104 represent the canopy and airframe clearly connected); 
a transparent inner panel ("inner windshield member", Col. 3, line 25) having a portion thereof disposed within the transparent canopy (Fig. 1, elements 110 and 102 show that the inner panel is inside the outer canopy) and coupled to the airframe (Fig. 1, elements 110 and 104 show that the inner panel is connected to the airframe);
	Kelley fails to teach the transparent inner panel comprises a heads-up display that is coupled to a hardware configuration including at least a processor.
	Fellers teaches the transparent inner panel comprises a heads-up display (“a protective shield also functioning as a combining glass for a head-up display”, Col. 2 lines 56-57).
	Watanabe teaches a heads-up display (Fig. 1 element 1) that is coupled to a hardware configuration including at least a processor (“A head-up display device includes a screen; a projector that projects a visual image to the screen using a projection lens; an image generator that generates a virtual image of the visual image to be visually recognized by a user from the visual image projected to the screen; and a processor”, Par. [0092] lines 1-5). 



Regarding Claim 2, Kelley, Fellers and Watanabe teach the limitations set forth in Claim 1. 
Kelley further discloses the transparent canopy (“curved, clear outer windshield”, Fig. 1, element 102) is configured to withstand aerodynamic loads ("enclosing the cockpit and isolating it from the aircraft slipstream", Col. 3, lines 47-48; “curved, clear thin outer windshield member”, Fig. 1, element 102).


Regarding Claim 3, Kelley, Fellers and Watanabe teach the limitations set forth in Claim 1.
	Kelley further discloses the transparent inner panel (“transparent shield member”, Fig. 1, element 110) is configured to withstand object impacts ("the inner windshield will be fabricated of a thicker material", Col. 3, lines 63-64; "and that it afford significant protection to the aircraft crew from small arms fire, bird strikes, and other ballistic objects which might rupture the outer windshield", Col. 3, lines 65-68).


Regarding Claim 4, Kelley, Fellers and Watanabe teach the limitations set forth in Claim 1.
Kelley further discloses the transparent inner panel (“transparent shield member”, Fig. 1, element 110) is placed at a cross-section along an inner portion of the transparent canopy (Fig. 1, element 110, Shows the inner panel is on the cross-section of the inner portion of the canopy). 

Regarding Claim 5, Kelley, Fellers and Watanabe teach the limitations set forth in Claim 1. 
	Kelley discloses a forward portion (Fig. 1, element 100 shows a forward portion) of the inner portion (Fig. 1, element 100 shows an inner portion) of the transparent canopy (“curved clear outer windshield”, Fig. 1, element 102) and an aft portion (Fig. 1, element 100 shows an aft portion) of the inner portion (Fig. 1, element 100 shows an inner portion) of the transparent canopy (“curved clear outer windshield”, Fig. 1, element 102) is pressurized (“pressurization leakage”, Col. 4, line 13).
Kelley does not explicitly disclose that the forward portion of the inner portion of the canopy “is unpressurized”.
	However, Kelley states that “The inner windshield member 110 may also be provided with a resilient sealing arrangement disposed around its periphery in order that either primary or supplemental sealing of the cockpit 100 from high altitude pressurization leakage” (Col. 4, lines 9-13). It would have been obvious to one having ordinary skill in the art before the time of filing for the forward portion of the inner portion of the canopy to be unpressurized because minimizing the pressurized volume would minimize the cost and maximize the efficiency of the life support system. It would have also been obvious to pressurize the aft portion of the inner portion of the canopy because that would be the location of the pilot(s). Depending on the flight altitude, pressurization is required to maintain the health of the pilot(s).

Regarding Claim 6, Kelley, Fellers and Watanabe teach the limitations set forth in Claim 1.
Kelley further discloses the transparent inner panel (“transparent shield member”, Fig. 1, element 110) has a smaller surface area than the transparent canopy (Fig. 1, elements 110 and 102; Shows the smaller inner panel). 

Regarding Claim 9, Kelley, Fellers and Watanabe teach the limitations set forth in Claim 1.
Kelley further discloses the transparent inner panel (“transparent shield member”, Fig. 1, element 110) is thicker than the transparent canopy ("the inner windshield will be fabricated of a thicker material", Col. 3, lines 63-64). 

Regarding Claim 10, Kelley, Fellers and Watanabe teach the limitations set forth in Claim 1.
Kelley further discloses the transparent canopy (“curved, clear outer windshield, Fig. 1, element 102”) is aerodynamically contoured ("enclosing the cockpit and isolating it from the aircraft slipstream", Col. 3, lines 47-48).

Regarding Claim 11, Kelley, Fellers and Watanabe teach the limitations set forth in Claim 1.
Kelley further discloses that the transparent inner panel (“transparent shield member”, Fig. 1, element 102) is substantially planar (“It is also been contemplated that the inner windshield 110 be fabricated as a flat planar element”, Col. 4, lines 5-7).

Regarding Claim 17, Kelley teaches a duel transparent windshield for an aircraft (“aircraft windshield system which employs a relatively thin outer windshield member in combination with a thicker ballistic protection inner windshield member”, Abstract), comprising:
(“curved clear outer windshield”, Fig. 1, element 102) configured to withstand non-impact loads ("enclosing the cockpit and isolating it from the aircraft slipstream", Col. 3, lines 47-48); and 
	a second windshield ("inner windshield member", Col. 3, line 25) having a portion thereof within the first windshield canopy (Fig. 1, elements 110 and 102 show that the inner panel is inside the outer canopy) and configured to withstand object impacts ("the inner windshield will be fabricated of a thicker material", Col. 3, lines 63-64; "and that it afford significant protection to the aircraft crew from small arms fire, bird strikes, and other ballistic objects which might rupture the outer windshield", Col. 3, lines 65-68). 
Kelley fails to teach the transparent inner panel comprises a heads-up display that is coupled to a hardware configuration including at least a processor.
	Fellers teaches the transparent inner panel comprises a heads-up display (“a protective shield also functioning as a combining glass for a head-up display”, Col. 2 lines 56-57).
	Watanabe teaches a heads-up display (Fig. 1 element 1) that is coupled to a hardware configuration including at least a processor (“A head-up display device includes a screen; a projector that projects a visual image to the screen using a projection lens; an image generator that generates a virtual image of the visual image to be visually recognized by a user from the visual image projected to the screen; and a processor”, Par. [0092] lines 1-5). 
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transparent inner panel of Kelley to incorporate the heads-up-display of Fellers with the processor of Watanabe. By modifying the transparent inner panel from Kelley with the heads-up display from Fellers, the result would have been a protected transparent inner panel, also functioning as a combining glass for a heads-up display. It would have been obvious to use the protective glass in front of the pilot for the heads-up display instead of incorporating another piece of 
	
Regarding Claim 18, Kelley teaches a windshield retrofitting kit for an aircraft, comprising:
	a transparent canopy (“curved clear outer windshield”, Fig. 1, element 102) configured to be coupled to an airframe of the aircraft (Fig. 1, elements 102 and 104 represent the canopy and airframe clearly connected); and
	a transparent inner panel (“transparent shield member”, Fig. 1, element 110) having a portion thereof configured to be disposed within the transparent canopy (Fig. 1, elements 110 and 102 show that the inner panel is inside the outer canopy) and coupled to the airframe (Fig. 1, elements 110 and 104 show that the inner panel is connected to the airframe).
	Kelley fails to teach the transparent inner panel comprises a heads-up display that is coupled to a hardware configuration including at least a processor.
	Fellers teaches the transparent inner panel comprises a heads-up display (“a protective shield also functioning as a combining glass for a head-up display”, Col. 2 lines 56-57).
	Watanabe teaches a heads-up display (Fig. 1 element 1) that is coupled to a hardware configuration including at least a processor (“A head-up display device includes a screen; a projector that projects a visual image to the screen using a projection lens; an image generator that generates a virtual image of the visual image to be visually recognized by a user from the visual image projected to the screen; and a processor”, Par. [0092] lines 1-5). 
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transparent inner panel of Kelley to incorporate the heads-up-display of Fellers with the processor of Watanabe. By modifying the transparent inner panel from Kelley with the heads-up display from Fellers, the result would have been a protected transparent .


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kelley (US H000979) in view of Fellers (US 3618881A) and Watanabe et al. (US 20160134848 A1) in further view of Koch (US 7997529).

Regarding Claim 7, Kelley, Fellers and Watanabe teach the limitations set forth in Claim 1 and Kelley further teaches the placement of the transparent inner panel (“transparent shield member”, Fig. 1, element 110).
	Kelley does not explicitly say that the placement of the transparent inner panel is varied based on an ability to protect against a striking object.
	However, Koch teaches that the area subjected to object impact is located near the front of the fuselage (“Like the forward pressure bulkhead, this area may be subjected to bird strike and in-flight hail due to its exposed location near the front of the fuselage.”, Col. 1, lines 47-49).
	Kelley and Koch are both considered to be analogous to the claimed invention because they are both in the same field of aircraft protection from object impact. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transparent inner panel of Kelley to incorporate the teachings of the high impact areas from Koch. Since the impact energy is dependent on relative velocity of the impacting object, the location of the highest relative velocity, and highest energy impact would be the front of the airplane. To maximize .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kelley (US H000979) in view of Fellers (US 3618881A) and Watanabe et al. (US 20160134848 A1) in further view of Lieven et. al. (US 9108714 B2).

Regarding Claim 8, Kelley, Fellers and Watanabe teach the limitations set forth in Claim 1 and Kelley further teaches a thickness of the transparent inner panel ("the inner windshield will be fabricated of a thicker material", Col. 3, lines 63-64).
	Kelley, Fellers and Watanabe fail to teach that the thickness of the transparent inner panel is selected based on speed specifications of the aircraft and a mass and relative velocity of a striking object. 
	However, Lieven et. al. teaches the thickness of the windshield is selected based on the mass and relative velocity of a striking object (“the birds’ mass, combined with the relative speed of the airplane in relation to these birds, is transformed into considerable kinetic energy.” Col. 1, lines 9-12).
	Kelley and Lieven et. al. are both considered to be analogous to the claimed invention because they are both in the same field of airplane cockpit protection. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thick transparent inner panel from Kelley to incorporate the teachings of Lieven et. al. By modifying Kelley with Lieven et. al., the result would have been a transparent inner panel whose thickness is dependent on the impacting objects mass and relative velocity. Lieven et. al. says that the thickness is determined based on the mechanical deformation energy, which is caused by kinetic energy of the impact. The kinetic energy of the impact is calculated from the mass of the impacting object and the relative velocity. 

Claims 12, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kelley (US H000979) in view of Fellers (US 3618881A) and Watanabe et al. (US 20160134848 A1) in further view of Zarkowskyj (US 20160332715).

Regarding Claim 12, Kelley, Fellers and Watanabe teach the limitations set forth in Claim 1 and Kelley further teaches the transparent inner panel (“transparent shield member”, Fig. 1, element 110).
	Kelley, Fellers and Watanabfail to teach the plurality of shock mounts coupled to the transparent inner panel.
	However, Zarkowskyj teaches the plurality of shock mounts used when attaching panels to support structures in an aircraft (mounting the sidewall panels against rubber shock absorbers which are also known as “shock mounts”, and which are affixed (e.g., by riveting) to the frames of the aircraft”, Paragraph 9, line 3). 
	Kelley and Zarkowskyj are considered to be analogous to the claimed invention because they are in the same field of aircraft design. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transparent inner panel from Kelley to incorporate the plurality of shock mounts from Zarkowskyj. By modifying the transparent inner panel from Kelley with the plurality of shock mounts from Zarkowskyj, the result would be a more impact resistant transparent inner panel. It is also understood that any mount coupling the transparent inner panel and the airframe would be able to absorb some degree of shock, and be considered a shock mount.

Regarding Claim 13, Kelley, Fellers and Watanabe teach the limitations set forth in Claim 1 and Kelley further teaches the transparent inner panel (“transparent shield member”, Fig. 1, element 110) as explained above in claim 12.
	Kelley, Fellers and Watanabe fail to teach that a peak load of an object impact is minimized using the plurality of shock mounts. 
	However, Zarkowskyj teaches that “this noise and vibration is further reduced by mounting the sidewall panels against rubber shock absorbers which are also known as “shock mounts”, (mounting the sidewall panels against rubber shock absorbers which are also known as “shock mounts”, and which are affixed (e.g., by riveting) to the frames of the aircraft”, Paragraph 3, lines 12-24).
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transparent inner panel from Kelley to incorporate the plurality of shock mounts from Zarkowskyj. Zarkowskyj states that the shock mounts reduce the noise and vibration on the sidewall panels. It would have been obvious that since shock mounts reduce the noise and vibration, they would also decrease the load of object impact by absorbing some of the kinetic energy. Adding the shock mounts to the transparent inner panel would minimize load from object impact.

Regarding Claim 19, Kelley, Fellers, and Watanabe teach the limitations set forth in Claim 18.
	Kelley, Fellers and Watanabe fail to teach a plurality of shock mounts configured to be coupled to the transparent canopy, the transparent inner panel and the airframe.
	However, Zarkowskyj teaches the plurality of shock mounts when attaching panels to support structures in an aircraft (mounting the sidewall panels against rubber shock absorbers which are also known as “shock mounts”, and which are affixed (e.g., by riveting) to the frames of the aircraft”, Paragraph 9, line 3).
.  

Claims 14, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kelley (US H000979) ) in view of Fellers (US 3618881A), Watanabe et al. (US 20160134848 A1), and Zarkowskyj (US 20160332715 A1), and further in view of Lieven et. al. (US 9108724 B2).

Regarding Claim 14, Kelley teaches the aircraft of claim 1 and Zarkowskyj teaches the plurality of shock mounts (mounting the sidewall panels against rubber shock absorbers which are also known as “shock mounts”, and which are affixed (e.g., by riveting) to the frames of the aircraft”, Paragraph 9, line 3).
Kelley and Zarkowskyj do not teach a bracing structure coupled between one of the plurality of shock mounts and the airframe.
However, Lieven et. al. teaches a bracing structure (Fig. 2, element 7) is coupled between one of the plurality of shock mounts, which are known in the art to absorb shock, and the airframe (Fig. 2, element 8). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the bracing structure of Lieven et. al. to the transparent inner panel from Kelley and the plurality of shock mounts from Zarkowskyj. The result would have been a more impact absorbing panel with better pilot protection from object impacts.

Regarding Claim 15, Kelley teaches the aircraft of Claim 1.
(mounting the sidewall panels against rubber shock absorbers which are also known as “shock mounts”, and which are affixed (e.g., by riveting) to the frames of the aircraft”, Paragraph 9, line 3) coupled to the transparent inner panel.
	Kelley and Zarkowskyj fail to teach the bracing structure connected to the shock mounts and the airframe. 
	However, Lieven et. al. teaches the bracing structure (Fig. 2, element 7) configured to be coupled between the panel (Fig. 2, element 9) and the airframe (Fig. 2, element 8).  In regards to the stroking mechanism that provides flexibility and/or impact absorption for the bracing bar, any shock absorbing structure would have met the description stated in the specification and claims. Lieven et. al. used the term “stiffener” when talking about the shock absorbing structures. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated more shock absorbing structures to improve impact absorption. 

Regarding Claim 20, Kelley teaches a windshield retrofitting kit for the aircraft of claim 19 comprising a transparent inner panel (“transparent shield member”, Fig. 1, element 110) and an airframe (Fig. 1, element 104). 
	Kelley and Zarkowskyj fails to teach a bracing structure configured to be coupled between the transparent inner panel and the airframe.
	However, Lieven et. al. teaches a bracing structure (Fig. 2, element 7) configured to be coupled between the panel (Fig. 2, element 9) and the airframe (Fig. 2, element 8).  
	Kelley and Zarkowskyj and Lieven et. al. are both considered to be analogous to the claimed invention because they are both in the same field of airplane structure design. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transparent inner panel from Kelley and the plurality of shock mounts .


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ACOSTA whose telephone number is (571)272-4886. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.A./Examiner, Art Unit 3644                                                                                                                                                                                                        /TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644